Per Curiam,
We are not convinced that there is any error in either of the learned trial judge’s rulings on questions of evidence referred to in the first to tenth specifications, inclusive; nor do we think the plaintiff has any just reason to complain of his refusal to affirm the points for charge recited in the eleventh and twelfth specifications. He was clearly right in refusing to instruct the jury as requested hy the plaintiff in these two points.
The subject of complaint is the affirmance of defendant’s proposition : “ That under the law and the evidence .... the verdict of the jury must be for the defendant,” and instruction to the jury in accordance therewith. In view of the evidence properly before the court, there was no error in thus withdrawing the case from the jury and directing them to find for tbe defendant. There is nothing in the case that requires further notice.
Judgment affirmed.